The State has filed a motion for rehearing in this case in which the holding on the question of the admissibility of the certified copy of an instrument alleged in the indictment is attacked.
We have considered the authorities cited and do not believe that they sustain the State's contention, but refrain from a *Page 324 
discussion of them because we believe that to do so would serve no valid purpose and would lengthen a discussion already sufficiently definite on the subject.
The writer also refrains from discussing the case further, but does feel that the State has difficulties greater than that treated in the original opinion. These have been considered by the court before the original opinion was approved, and we are doubtful if the evidence will sustain a conviction. While it is not necessary to so hold in the state of the record, it may be understood we do not mean to hold that the evidence as it appears in this appeal would be sufficient to sustain a conviction even with the copy admitted in evidence.
The motion for rehearing is overruled.